Name: Commission Regulation (EC) No 91/94 of 19 January 1994 fixing the import levy on molasses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 17/22 Official Journal of the European Communities 20 . 1 . 94 COMMISSION REGULATION (EC) No 91/94 of 19 January 1994 fixing the import levy on molasses rate established during the reference period from 18 January 1994 as regards floating currencies, should be used to calculate the levies, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in sugar ('), as last amended by Regulation (EEC) No 1548/93 (2), and in particular Article 16 (8) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as amended by Regulation (EC) No 3528/93 (4), and in particular Article 5 thereof, Whereas the import levy on molasses was fixed by Commission Regulation (EEC) No 1 693/93 (*), as last amended by Regulation (EC) No 55/94 (6) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 1693/93 to the information at present available to the Commission that the levy at present in force should be altered pursuant to Article 1 of this Regulation ; Whereas, in order to make it possible for the levy arrange ­ ments to function normally, the representative market Article 1 1 . The import levy referred to in Article 16 ( 1 ) of Regulation (EEC) No 1785/81 shall be fixed, in respect of molasses falling within CN codes 1703 10 00 and 1703 90 00, to ECU 0,00 per 100 kilograms. 2. However, no import levy applies to OCT originating products according to Article 101 ( 1 ) of Council Decision 91 /482/EEC O. Article 2 This Regulation shall enter into force on 20 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 January 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No I 177, 1 . 7. 1981 , p. 4. I2) OJ No L 154, 25. 6. 1993, p. 10 . (3) OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 320, 22. 12. 1993, p. 32. 0 OJ No L 159, 1 . 7. 1993, p. 36. (6) OJ No L 9, 13. 1 . 1994, p. 7. 0 OJ No L 263, 19. 9 . 1991 , p. 1 .